Case 16-15208-jkf     Doc 34   Filed 06/08/20 Entered 06/08/20 17:04:34      Desc Main
                               Document      Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re                                          Chapter 13


DAVID KATZ

                    Debtor                     Case No. 16-15208-JKF

________________________________



                                       ORDER


        AND NOW, it is ORDERED that the Order requiring the filing of a

Financial Management Course Certificate and a Domestic Support Obligation

Certificate erroneously entered by the clerks’ office on June 3, 2020 (Doc. #32)

is VACATED.




                                               ________________________________
Dated: June , 2020                            JEAN K. FITZSIMON
                                               United States Bankruptcy Judge
